PER CURIAM.
Vent Drayton appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We agree with the trial court that each of the four issues present*1157ed in Drayton’s motion present claims that should have been raised on direct appeal rather than in a rule 3.850 motion. The trial court’s order, without supporting documentation, concludes that two of Dray-ton’s four issues were raised on direct appeal. To the extent Drayton’s claims were not raised on direct appeal, they could be the subject of a timely and sufficient petition alleging ineffective assistance of appellate counsel pursuant to Florida Rule of Appellate Procedure 9.140(j), but the trial court properly denied the rule 3.850 relief sought in this case. Accordingly, we affirm.
PARKER, A.C.J., and BLUE and CASANUEVA, JJ., Concur.